DETAILED ACTION

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4-5, 24-26, and 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang (prev. presented US 6071373) in view of Kobayashi (prev. presented US 5875804, second named inventor), Ralph (prev. presented US 2008/0251465), and Yu (prev. presented US 2009/0087929).
Regarding claim 1 and 2, Kang teaches a wet bench (abstract) comprising an outer tank (17 Fig 1-2) having a first base plate (shown not numbered as bottom surfaces of tank 17 Fig 1-2) and a plurality of first sidewalls (shown not numbered as sidewalls of 17 Fig 1-2) defining a first containing space (Fig 1-2), wherein a portion of the first base plate is higher than a second portion of the first base plate (see Fig 1-2, portions toward the left side are higher than the portion contacting line 19); and an inner tank (11 Fig 1-2) having a portion in the first containing space (Fig 1-2) the inner tank extending through the first base plate of the outer tank (Fig 1-2) and having a second base plate and a plurality of second sidewalls defining a second containing space (Fig 1-2 shown not numbered as structures of tank 11, including bottom surface contacting inlet 13). Kang additionally teaches a filter located outside of the outer tank (col 1, ln 50-60) and a fluid channel having an inlet in the first containing space (end of 19 Fig 1-2 and col 1, ln 45-60) of the outer tank and an outlet in the second containing space (end of 13 Fig 1-2 and col 1, ln 45-60) of the inner tank. Kang additionally suggests an upstream pipe extending from the inlet to the filter (pipe or tube 19 Fig 1 and 2, note Kang teaches the liquid flows from this through a pump and a filter, the pump may be considered part of the pipe, see col 1, ln 45-60) but does not explicitly state it or demonstrate it. In the same field of endeavor of bath wet processing apparatuses (abstract), Kobayashi teaches an upstream pipe (18 Fig 1) extending from the inlet located in the outer tank (tank 14 is the outer tank Fig 1) to the filter (22 Fig 1) and a downstream pipe (16, 30 and 28 Fig 1) laterally extending (note the upper portion of 16, 30, and 28 is laterally extending and the lower portion of 16 exiting filter 22 is also laterally extending, Fig 1) from the filter (lower portion of 16) through one of the first sidewalls of the outer tank (through a sidewall of  outer tank 14) and then through one of the second sidewalls of the inner tank (combination of 16, 30 and 28, extend through sidewall 12) to the outlet (outlet is outlet of 28). Kang is modified by Kobayashi to include the recirculation line of Kobayashi including the details of the upstream pipe and downstream pipe and their position and shape and the outlet. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Kang to include this recirculation line of Kobayashi because Kang has taught including a recirculation line but is silent as to the details and Kobayashi demonstrates this as a functional alternative for the same purpose of recirculating and filtering the bath contents. It represents a simple substitution of one known element for another to obtain predictable results (recirculation and filtering of the liquid from the outer bath to the inner bath). Regarding laterally extending, if applicant is considering an amendment to require or believes that the current claim language requires that the downstream pipe is laterally extending for the entire length from the filter through the sidewalls, Examiner notes that it would have been obvious to modify the combination and Kobayashi to include the filter (22) is located on the upper laterally extending portion of downstream pipe (16 ) (Fig 1) because this represents a mere rearrangement of parts that does not modify the operation of the device. Mere rearrangement of parts which does not modify the operation of a device is prima facie obvious.  In re  Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). Kang teaches a first and second subsidiary base plate (Fig 1-2 unnumbered upper and lower portions of first base plate of outer tank 17) but fails to teach the first subsidiary base plate slopes downward toward the second subsidiary base plate. Initially it is noted that this represents a change of shape of the bottom of the outer tank. It is further recognized that a change of shape is generally considered to be within the skill of one of ordinary skill in the art, there being no evidence to suggest any unexpected results due to the shape of the bottom of the outer tank.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Further it is noted that Kang demonstrates a flow from the upper portion of the first base plate to the lower collection area and a person of ordinary skill in the art would have readily recognized that a slope controls the direction of flow of liquid by the force of gravity. Additionally, addressing the same problem of collecting fluid which overflows into a tank for re-use (abstract and [0003]), Ralph teaches that the collecting tank (20 Fig 3) includes an inclined surface (28 Fig 3) for directing flow of liquid and promoting settling of any debris in the liquid [0043-0045]. It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the apparatus of Kang to include the upper portion of the outer bath is angled because Ralph teaches this angling promotes controlled flow and settling of any materials in the liquid. Regarding the outlet of the fluid channel being above the bottommost position of the sloping portion and below the topmost position of the sloping portion, this represents a mere rearrangement of parts of the position of the outlet of the fluid channel in the outer and inner tanks. Further, Ralph demonstrates that a fluid inlet (130 Fig 5A-B) is above the lowermost portion of the sloping (inclined) surface and below the uppermost portion of the sloping portion (see Fig 5A-B and Fig 6). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to rearrange the position of the outlet to be above the lowermost portion and below the uppermost portion of the sloping portion because Ralph demonstrates this arrangement for a bath with a sloped surface.  Regarding the cross shape, this represents an obvious change of shape of the position of the pipes, Kang in view of Kobayashi and Ralph fails to teach the cross shape is formed because the upstream pipe of Kang and Kobayashi extends from the bottom of the tank. It is initially noted that this appears to represent a mere rearrangement of parts of the inlet line of Kang to exit from the top of the tank rather than the bottom. Additionally, in the same field of endeavor of bath processing apparatuses (abstract), Yu teaches the inlet (upstream) portion of the recirculation line (6 Fig 1) [0024-0025] extends over the side of the outer tank (4 Fig 1) [0024-0025] to remove liquid upward rather than via a downward removal from the bottom of the tank. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Kang to include the teaching of Yu of the positioning of the upstream pipe to exit the upper end of the outer tank because this represents a substitution of one known element (upstream portion and recirculation line of Yu) for another (upstream portion and recirculation line of Kang) to obtain predictable results (recirculation of the processing liquid from the outer tank to the inner tank). In this combination, the cross-shaped pattern is formed and further represents an obvious rearrangement of the shape of the pipes without modifying the function of the pipes to recirculate the liquid.
Regarding claim 4, Kang demonstrates a vertical extension plate orthogonal to the horizontal portion and connected between the sloping and horizontal portions of the plates (see fig 1 and 2, shown not numbered).
Regarding claim 5, Kang teaches the sloping portion is higher than the second base plate (Fig 1 and 2).
Regarding claim 24, the combination remains as applied to claim 1. In the combination as applied with the circulation line taught by Kobayashi, the outlet of the fluid channel is located at a higher position than the inlet of the fluid channel (see Fig 1 of Kobayashi with outlet from 28 and inlet at 18, further note that the outlet is above the baseplate of the inner tank and therefore in the combination modifies the outlet to be above the baseplate of the inner tank of Kang, this further results in the outlet being at a higher position than the inlet because the inlet is in the base of the outer tank and Kang demonstrates the bases as level. Note that even in the combination as applied to claim 1 in which the pipe extends vertically to remove liquid from the outer tank, the outlet is located above the inlet in the combination as applied to claim 1 to form the cross shape.
Regarding claim 25, the combination as applied to claim 1 remains. Additionally, in the same field of endeavor of bath processing apparatuses (abstract), Yu teaches the inlet (upstream) portion of the recirculation line (6 Fig 1) [0024-0025] extends over the side of the outer tank (4 Fig 1) [0024-0025] such that the topmost position of the upstream pipe is higher than a topmost position of the outer tank (Fig 1) [0024-0025]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Kang and the combination as applied to claim 1 to include the teaching of Yu of the positioning of the upstream pipe to exit the upper end of the outer tank such that the topmost position of the upstream pipe is higher than a topmost position of the outer tank because this represents a substitution of one known element (upstream portion and recirculation line of Yu) for another (upstream portion and recirculation line of Kang) to obtain predictable results (recirculation of the processing liquid from the outer tank to the inner tank).
Regarding claim 26, the combination remains as applied to claim 1. In the combination as applied with the circulation line taught by Kobayashi, the downstream pipe extends laterally in a position higher than the second base plate of the inner tank (see Fig 1 of Kobayashi, note the laterally extending upper portion of line 16 is above the base plate of the inner tank 12). Regarding laterally extending from the filter at this position, this represents a mere rearrangement of parts of the position of the filter on the line to move it to being on the uppermost laterally extending segment because the position of the filter on the line from the pump and prior to the insertion into the outer tank does not affect the operation of the filter or the recirculation line. 
Claim 6  and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Kobayashi, Ralph and Yu as applied to claim 1 and further in view of Kawatani (prev. presented US 5540247).
Regarding claim 6, Kang in view of Kobayashi, Ralph, and Yu fails to teach the second subsidiary base plate is lower than the second base plate (base plate of inner tank). It is initially noted that this represents a change of shape of the depth of the outer tank of Kang. Additionally, in the same field of endeavor of bath processing apparatuses, Kawatani teaches the lower collection part is lower than the base plate of the inner tank (Fig 1). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Kang to include this arrangement of Kawatani because Kawatani teaches the size of the collection area helps prevent liquid from overflowing the outer bath (col 5, ln 20-25) and because this is a simple substitution of one known element (deeper bath with bottom surface the same as inner tank) for another (deeper bath with bottom surface lower than the inner tank) to obtain predictable results (drainage of collected overflowed processing liquid).
Regarding claim 12, Kang in view of Kobayashi, Ralph, and Yu remains as applied to claim 1 above. Kang and Kobayashi fail to teach the fluid channel has a plurality of outlet holes facing away from the second base plate. Kawatani teaches that the channel for providing new processing liquid to the bottom of the tank has a plurality of outlets (16 Fig 2 and  8-9) that are faced away from the bottom surface of the tank. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Kang and Kobayashi to include these outlet holes because Kawatani teaches them as a functional alternative for introducing liquid into the tank and because Kawatani teaches they allow for control of the flow and ejection angle of the liquid (col 5, ln 50 to col 6 ln 25). Note that Kobayashi teaches a similar arrangement for portion 30 (Fig 1) but does not teach that there are a plurality of outlets because only one is demonstrated and there is no description of a plurality of them.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Kobayashi, Ralph and Yu as applied to claim 1, and further in view of Tanaka (prev. presented US 2018/0218924).
Regarding claim 8, Kang in view of Kobayashi, Ralph and Yu remains as applied to claim 1 above. Kang fails to teach the relative heights of the sidewalls being higher than the top edges of the first sidewalls. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to adjust the height of the inner tank to be higher to prevent backflow from the outer tank into the inner tank in an overflow situation. Additionally this represents a rearrangement of parts of lowering the position of the outer tank. Additionally, in the same field of endeavor (abstract), Tanaka teaches the inner tank (34a, Fig. 3, for example) has higher sidewalls than the outer tank (34b). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Kang to use the sidewall arrangement of Tanaka because Tanaka teaches this is a functional alternative for the same purpose of an inner and outer tank bath apparatus with overflow from the inner to the outer tank.
Claim 15-17 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Ralph and Yu.
Regarding claim 15, Kang teaches a wet bench (abstract) comprising an outer tank (17 Fig 1-2) having a first base plate (shown not numbered as bottom surface of tank 17 Fig 1-2), the first base plate having a first portion defining a deposit zone (lowermost portion of the bottom surface Fig 1-2, portion to which tube 19 connects) defining a deposit zone (note this is an intended use and the portion of Kang is capable of collecting the deposits of debris in the processing liquid) and a second portion (upper portion of bottom surface of outer tank 17 Fig 1-2); an inner tank (11 Fig 1-2) partially disposed within the outer tank (Fig 1-2, outer tank is 17), the inner tank having a plurality of sidewalls (shown not numbered Fig 1-2), wherein the second portion of the first base plate (upper part of the bottom surface of the outer tank Fig 1-2) is connected to the sidewalls of the inner tank (Fig 1-2). Kang additionally teaches a filter located outside of the outer tank (col 1, ln 50-60) and a fluid channel having an inlet in the first containing space (end of 19 Fig 1-2 and col 1, ln 45-60) of the outer tank and an outlet in the second containing space (end of 13 Fig 1-2 and col 1, ln 45-60) of the inner tank. Kang additionally suggests an upstream pipe fluidly connecting the inlet to the filter (pipe or tube 19 Fig 1 and 2, note Kang teaches the liquid flows from this through a pump and a filter, the pump may be considered part of the pipe, see col 1, ln 45-60) and a downstream pipe fluidly connecting the filter to the outlet (13 Fig 1 or 2 and note Kang teaches the liquid flows through a pump and a filter and then back into the tank via tube 13, see col 1, ln 45-60), but does not explicitly state it or demonstrate it. Kang fails to teach the second portion is sloping downward toward the deposit zone because Kang demonstrates it as horizontal and Kang fails to teach a topmost position of the upstream pipe is higher than a topmost position of the outer tank. As noted, Kang further fails to explicitly teach the fluid connection of the upstream and downstream pipes to the filter. Regarding the second portion sloping, initially it is noted that this represents a change of shape of the bottom of the outer tank. It is further recognized that a change of shape is generally considered to be within the skill of one of ordinary skill in the art, there being no evidence to suggest any unexpected results due to the shape of the bottom of the outer tank.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Further it is noted that Kang demonstrates a flow from the upper portion of the first base plate to the lower collection area and a person of ordinary skill in the art would have readily recognized that a slope controls the direction of flow of liquid by the force of gravity. Additionally, addressing the same problem of collecting fluid which overflows into a tank for re-use (abstract and [0003]), Ralph teaches that the collecting tank (20 Fig 3) includes an inclined surface (28 Fig 3) for directing flow of liquid and promoting settling of any debris in the liquid [0043-0045]. It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the apparatus of Kang to include the upper portion of the outer bath is angled because Ralph teaches this angling promotes controlled flow and settling of any materials in the liquid. Regarding the position of topmost position of the upstream pipe, it is initially noted that this appears to represent a mere rearrangement of parts of the inlet line of Kang to exit from the top of the tank rather than the bottom. Additionally, in the same field of endeavor of bath processing apparatuses (abstract), Yu teaches the inlet (upstream) portion of the recirculation line (6 Fig 1) [0024-0025] extends over the side of the outer tank (4 Fig 1) [0024-0025] such that the topmost position of the upstream pipe is higher than a topmost position of the outer tank (Fig 1) [0024-0025]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Kang to include the teaching of Yu of the positioning of the upstream pipe to exit the upper end of the outer tank such that the topmost position of the upstream pipe is higher than a topmost position of the outer tank because this represents a substitution of one known element (upstream portion and recirculation line of Yu) for another (upstream portion and recirculation line of Kang) to obtain predictable results (recirculation of the processing liquid from the outer tank to the inner tank). Note that the inclusion of the downstream pipe of Yu results in the cross-shaped pattern formed by the upstream and downstream pipes when viewed from the side. Regarding the upstream pipe fluidly connected the inlet to the filter, as noted above, Kang suggests this. Further, Yu demonstrates this (upstream portion of line 6 connects the inlet in the outer tank 4 to the filter 24, see Fig 1 and [0024]) and demonstrates the downstream portion fluidly connects the outlet of the filter (24 Fig 1) to the outlet in the inner tank (2 Fig 1) [0024]. Therefore, if Kang does not teach the fluid coupling of the upstream and downstream portions, it would have been obvious to modify Kang to include these fluid connection relationships because Kang has taught the fluid flow and inclusion of a filter but has not demonstrated the connections and Yu has demonstrated successful results for recirculating with a filter using a connection such that the inlet is fluidly connected to the inlet of the filter by an upstream portion of the recirculation line (note the pump is part of this portion) and the outlet of the filter is  fluidly connected to the outlet of the recirculation line by a downstream portion. Regarding the downstream portion of the pipe extending past the sloping portion of the outer tank, this represents a mere rearrangement of parts of the recirculation line of Yu or a change of shape of the recirculation line. Neither change affects the operation of the apparatus and would have been obvious modifications to a person of ordinary skill in the art because applicant has provided no evidence that this particular shape of the recirculation loop is significant In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
Regarding claim 16, the combination remains as applied to claim 15. The inner tank of Kang in the combination has a base plate and the sloping portion of the first base plate of the outer tank is inclined relative to the base plate of the inner tank as the combination is applied to claim 15.
Regarding claim 17, Kang teaches the second base plate is partially external to the outer tank (Fig 1-2).
Regarding claim 27, the combination remains as applied to claim 15 above. Kang does not disclose the position of the connection of the filter. Yu demonstrates a filter (24 Fig 1) positioned and connected below the base plate of the outer tank (note Yu does not demonstrate two baseplates, but this is taught by Kang). The position of the connection of the filter on the circulation line 6 above the second portion (sloping portion) of the first baseplate of the outer tank in the combination represents mere rearrangement of parts of the position of the filter. The position of the filter on the circulation line does not alter the operation of the device of the combination of references.
Claim 21, 23, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Ralph, Yu, and US Patent Application Publication 2004/0140365 of Izuta, hereinafter Izuta.
Regarding claim 21, Kang in view of Ralph and Yu remains as applied to the analogous limitations of claim 15 above. Regarding the chemical container and fluid supply channel, in the same field of endeavor of a bath processing apparatus (abstract), Izuta teaches that there is a chemical container located outside of the outer tank to contain liquid for supplying the chemical to the bath contents (phosphoric acid source Fig 3 and [0076]) and a fluid supply channel (13 Fig 3 and [0076]) extending from the container (source) into the outer tank (outer tank is 2 in Fig 3, [0076]), wherein an outlet of the fluid supply channel is higher than an inlet of the fluid circulation channel (see Fig 3, note nozzle 12, which is the outlet is higher than the inlet of the circulation line (inlet of circulation line 4 is connected to the bottom of the outer tank 2, Fig 3). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Kang to include the chemical container and fluid supply channel of Izuta because Kang does not teach how liquid is supplied to the tank or replenished and Izuta demonstrates this is a structure of the art for the purpose of supplying liquid to the bath apparatus. This represents combining prior art elements according to known methods to yield predictable results.  Regarding the outlet of the fluid channel being above the bottommost position of the sloping portion and below the topmost position of the sloping portion, this represents a mere rearrangement of parts of the position of the outlet of the fluid channel in the outer and inner tanks. Further, Ralph demonstrates that a fluid inlet (130 Fig 5A-B) is above the lowermost portion of the sloping (inclined) surface and below the uppermost portion of the sloping portion (see Fig 5A-B and Fig 6). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to rearrange the position of the outlet to be above the lowermost portion and below the uppermost portion of the sloping portion because Ralph demonstrates this arrangement for a bath with a sloped surface. 
Regarding claim 23, Kang demonstrates the claimed spacing between the sidewalls of the outer tank and the sidewalls of the inner tank (Fig 1 and 2).
Reclaim 31, Kang in view of Ralph and Yu remains as applied to claim 1 above. The combination fails to teach the chemical container location and position of the fluid supply channel extending from it. Izuta teaches that there is a chemical container located outside of the outer tank to contain liquid for supplying the chemical to the bath contents (phosphoric acid source Fig 3 and [0076]) and a fluid supply channel (13 Fig 3 and [0076]) extending from the container (source) into the outer tank (outer tank is 2 in Fig 3, [0076]), wherein an outlet of the fluid supply channel is higher than an inlet of the fluid circulation channel (see Fig 3, note nozzle 12, which is the outlet is higher than the inlet of the circulation line (inlet of circulation line 4 is connected to the bottom of the outer tank 2, Fig 3). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Kang to include the chemical container and fluid supply channel of Izuta because Kang does not teach how liquid is supplied to the tank or replenished and Izuta demonstrates this is a structure of the art for the purpose of supplying liquid to the bath apparatus. This represents combining prior art elements according to known methods to yield predictable results.  Regarding the outlet of the fluid channel being above the bottommost position of the sloping portion and below the topmost position of the sloping portion, this represents a mere rearrangement of parts of the position of the outlet of the fluid channel in the outer and inner tanks. Further, Ralph demonstrates that a fluid inlet (130 Fig 5A-B) is above the lowermost portion of the sloping (inclined) surface and below the uppermost portion of the sloping portion (see Fig 5A-B and Fig 6). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to rearrange the position of the outlet to be above the lowermost portion and below the uppermost portion of the sloping portion because Ralph demonstrates this arrangement for a bath with a sloped surface. 
Claim 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Kobayashi, Ralph, and Yu as applied to claim 1, and further in view of US Patent Application Publication 2004/0262265 of Funabashi et al., hereinafter Funabashi.
Regarding claim 28-29, Kang in view of Kobayashi, Ralph, and Yu remains as applied to claim 1 above. Kang fails to teach the material of the tank. Funabashi teaches an etching tank may be formed of a plastic (fluoroplastic) or quartz. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Kang to include the tank is formed of plastic or quartz because Funabashi teaches these are functional materials for an etching tank or bath.
Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Kobayashi, Ralph, and Yu as applied to claim 1, and further in view of US Patent Application Publication 2018/0158700 of Shomori et al., hereinafter Shomori.
Regarding claim 30, Kang in view of Kobayashi, Ralph, and Yu remains as applied to claim 1 above. Kang teaches a pump in fluid communication with the fluid channel (col 1, ln 55-60). The combination as applied teaches the fluid channel extending over the top of the first sidewalls of the outer tank (as taught by Yu). The position of the pump on the line represents a mere rearrangement of parts which does not modify the operation of the apparatus. The combination fails to teach the dampener. In the same field of endeavor of wet bath apparatuses (abstract, Fig 1), Shomori teaches a damper (34 Fig 1) connected to the fluid circulation line (line 33 Fig 1) at a position lower than the pump (35 Fig 1). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Kang and the combination to include the  damper (dampener) because Shomori teaches this allows for a constant supply of liquid even if the liquid removed from the outer bath varies [0024]. Regarding the position being above the filter, this represents a mere rearrangement of parts that does not modify the operation of the apparatus.

Response to Arguments
Applicant’s arguments filed 01/03/2022, hereinafter reply, have been fully considered but they are not persuasive. 
Applicant argues in the reply (p9-10 and p13-14) that Kobayashi does not teach the amended limitations of claim 1 and 21 regarding the cross shaped pattern. This is not persuasive because the combination as applied including Yu renders obvious the position of the outlet and inlet and because the position of the pipes represents a mere rearrangement of parts and change of shape of the circulation pipe. Applicant has provided no demonstration that this positioning is critical or that it represents more than rearrangement of parts.
Applicant argues (reply p11-13) that Kang in view of Ralph and Yu does not teach the amended limitations of claims 15-17 and 27 regarding the cross-shaped pattern. This is not persuasive because as explained in the rejection the prior art combination teaches these position limitations or renders them obvious. Applicant has provided no reason to demonstrate this positioning is critical or that it represents more than a mere rearrangement of parts or change of shape of the circulation pipe.
The remaining arguments regarding dependent claims (reply p11-12) rely on the alleged failings of the art to teach or render obvious the amended limitations. This is not persuasive in view of the new rejections explained above.
The new claims presented have been addressed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2003/0124856 teaches an etching vessel may be quartz or polypropylene [0040].
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET D KLUNK whose telephone number is (571)270-5513.  The examiner can normally be reached on Mon - Fri 10-6.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




                                                                                                                                                                                            /MARGARET D KLUNK/Examiner, Art Unit 1716                                                                                                                                                                                                        /KEATH T CHEN/Primary Examiner, Art Unit 1716